Citation Nr: 0513324	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 615	)	DATE
	)
	)

Certified to the Board from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a Notice of Disagreement to a July 2002 rating 
decision, which denied entitlement to service connection for 
tinnitus, a heart disorder, and a disorder manifested by nose 
bleeds, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affair 
(VA).  In March 2005, the veteran testified at a 
videoconference hearing before the undersigned.

At the March 2005 videoconference hearing, after being 
notified of the jurisdictional problems surrounding his 
current appeal, the veteran made an application to reopen his 
claims of entitlement to service connection tinnitus, a heart 
disorder, and a disorder manifested by nose bleeds.  Given 
the decision below, these issues are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In a July 2002 decision by the RO in Cleveland, Ohio, VA 
denied entitlement to service connection for tinnitus, a 
heart disorder, and a disorder manifested by nose bleeds.  

2.  In August 2002, notice of the July 2002 decision was sent 
to the veteran.  The notice letter told the veteran that if 
he disagreed with the July 2002 decision he had one year to 
file an appeal.

3.  A timely Notice of Disagreement was not received by VA 
following the July 2002 decision.

4.  Through the December 2003 Statement of the Case and 
discussions at the March 2005 videoconference hearing the 
veteran was advised of the laws and regulations governing 
appealing a decision by the agency of original jurisdiction.


CONCLUSION OF LAW

As the veteran did not file a Notice of Disagreement within 
one year of VA's mailing an August 2002 letter notifying him 
of an adverse July 2002 rating decision, the Board lacks 
jurisdiction to review the appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200.  

The Notice of Disagreement must be a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) 
and a desire to contest the result.  While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  

To be considered timely, the Notice of Disagreement must be 
filed within one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(a).  

Initially, the Board finds that the December 2003 Statement 
of the Case and the discussion at the March 2005 
videoconference hearing provided the veteran with notice of 
the laws and regulations governing appealing a decision by 
the AOJ.  Accordingly, Board adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In the present case, the Board finds that the veteran did not 
timely file a Notice of Disagreement with the July 2002 
decision.  Specifically, the record shows that in a July 2002 
rating decision by the RO in Cleveland, Ohio, VA denied 
entitlement to service connection for tinnitus, a heart 
disorder, and a disorder manifested by nose bleeds.  In 
August 2002, notice of the July 2002 decision was sent to the 
veteran.  The notice letter told the veteran that if he 
disagreed with the July 2002 decision he had one year to file 
an appeal.  Thereafter, no document was filed with VA by the 
veteran or his representative within one year of the August 
2002 notice letter that could act as a timely Notice of 
Disagreement.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

While the veteran's representative, in October 2003, filed a 
letter with the RO in Huntington, West Virginia, requesting 
that the appellant's claim be handled by a Decision Review 
Officer, this document cannot act as a Notice of Disagreement 
because it was received by the RO more then one year after he 
was sent notice of the July 2002 decision in August 2002.  
38 C.F.R. § 20.302(a).  

Accordingly, since a timely Notice of Disagreement was not 
filed by the veteran with regard to the July 2002 decision, 
the Board finds that there is no jurisdictionally viable 
appeal pending before it as regarding these claims.  Barnett 
v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised sua sponte by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated).  
Therefore, the veteran's appeal must be denied.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes this claim is being denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the veteran's 
claim regardless whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted.


ORDER

The Board lacks jurisdiction to review a July 2002 decision 
that denied entitlement to service connection for tinnitus, a 
heart disorder, and a disorder manifested by nose bleeds.

The appeals are dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


